Citation Nr: 0707121	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  99-00 275A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2. Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3. Entitlement to service connection for left trapezius 
muscle strain.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for insomnia.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1987 to April 1987 and on active duty from May 1988 to May 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 1999, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record.  He was afforded the opportunity to provide testimony 
at a Board hearing in June 2004. However, the record reflects 
that he failed to report.

When first before the Board in August 2004, the case was 
remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that another remand is required in order to 
afford the veteran due process in the adjudication of the 
claims.

A September 2006 VA spine examination resulted in the medical 
opinion that it "is less likely than not" that the 
veteran's ailments are related to military service. Although 
review of the claims folder is noted, the examiner 
erroneously stated that 'there are no medical records from 
military service that would indicate any chronic debilitating 
illness of the neck, low back, or left trapezius, or AC joint 
region of the left shoulder." However, on review of the 
service medical records, the Board observes recurrent 
complaints from September 1988 through April 1989, of pain of 
left trapezius with spasm, left shoulder and cervical 
discomfort, musculo-skeletal neck/shoulder pain, recurrent 
lumbosacral strain and low back pain, strain of left 
trapezius not improving on Flexeril and Motrin, neck 
strain/trapezius strain, fibrositis, an October 1988 
orthopedic consult assessing back pain secondary to rhomboid 
strain, and an April 1989 Duty Profile reflecting a 
continuing primary diagnosis of upper back strain.  

The veteran has also asserted that he was seen within several 
months of discharge at Grady Memorial hospital for his back, 
and a hospital emergency room report confirms treatment in 
January 1990 (seven months post-separation) for muscle 
tenderness over the medial aspect of the left scapula. 
Additionally, October 1992 E.R. Encounter and epidural 
injection reports from West Paces Ferry Hospital reflect that 
magnetic resonance imaging (MRI) examination associated with 
the June 1992 work injury was significant for cervical 
spondylosis with degenerative changes at C6-7 as well as a 
disc protruding to the left. 

The Board believes that these records leave open the question 
of whether the appellant had a chronic back disorder or 
muscle disorder in service or thereafter, prior to the June 
1992 work-related injury, or whether the current back/muscle 
condition is solely attributable to post-service injury. Thus 
another remand is necessary in order to answer these 
outstanding medical questions presented by this appeal, with 
noted consideration of the back manifestations documented in 
the service medical records from 1988-1989.

To the extent that the recently decided case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) affects VA's duties to 
notify and assist, the Board finds that the veteran should be 
afforded appropriate notice in compliance therewith.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
notifications pertinent to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. (2006), as required for the claims. 

2.  When all indicated record development 
has been completed, the RO should return 
the claims files to the VA examiner who 
examined the appellant in September 2006, 
or if that examiner is no longer 
available, to another physician with 
appropriate expertise, for an addendum to 
the September 2006 examination report. 

The examiner is asked to review the 
veteran's C-file, to include all service 
medical records (including any additional 
records received for the period of active 
duty training from January to April 
1987), as well as this REMAND, and to 
note such review in the examination 
report.  

The examiner should clearly and 
unambiguously specify whether at least as 
likely as not that any currently 
identified disability of the cervical, 
thoracic, or lumbar spine, trapezius 
muscles, headaches, or insomnia, is 
etiologically related to the veteran's 
military service.  The examiner should 
specifically address each of the 
diagnoses associated with each segment of 
the spine or muscles, in turn, as 
necessary to clarify the opinions. 
Additional studies, tests or evaluations 
may be performed if deemed necessary.  
Complete rationale for all opinions must 
be provided.

3.  The RO should then adjudicate the 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


